NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


MARCUS A. WRIGHT, DOC #C01508,                )
                                              )
             Appellant,                       )
                                              )
v.                                            )
                                              )      Case No. 2D18-2152
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed March 8, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County, Philip J. Federico, Judge.

Marcus A. Wright, pro se.



PER CURIAM.


             Affirmed.



SLEET, LUCAS, and ATKINSON, JJ., Concur.